Name: 96/37/EC: Commission Decision of 20 December 1995 adopting specific measures to temporarily prohibit use of the comprehensive guarantee for certain transit procedures (Only the German text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  agricultural activity;  Europe;  beverages and sugar
 Date Published: 1996-01-13

 Avis juridique important|31996D003796/37/EC: Commission Decision of 20 December 1995 adopting specific measures to temporarily prohibit use of the comprehensive guarantee for certain transit procedures (Only the German text is authentic) (Text with EEA relevance) Official Journal L 010 , 13/01/1996 P. 0044 - 0045COMMISSION DECISION of 20 December 1995 adopting specific measures to temporarily prohibit use of the comprehensive guarantee for certain transit procedures (Only the German text is authentic) (Text with EEA relevance) (96/37/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (1), as last amended by Regulation (EC) No 1762/95 (2), and in particular Article 360 thereof,Whereas the customs administration of the Federal Republic of Germany by letter dated 6 September 1995, indicated its wish to apply the abovementioned Article 360 in order to prevent temporary use of the comprehensive guarantee for external Community transit operations involving the goods listed in the Annex to this Decision and for which it seeks the agreement of the Commission;Whereas external Community transit operations involving the goods are made the subject of specific information with particular reference to the provisions of Council Regulation (EEC) No 1468/81 (3);Whereas as a result of information supplied by the customs administration of the Federal Republic of Germany and also as a result of information compiled by the Commission, fraud involving the goods in the context of the external Community transit regime appears to have reached significant proportions;Whereas such external Community transit operations present an exceptionally high risk of fraud which can pose a considerable threat to Community and national budgets as well as to concerned economic operators;Whereas the fight against fraud in transit makes it necessary to adopt measures within a Community strategy to ensure greatest effectiveness;Whereas the request of the customs administration of the Federal Republic of Germany is well-founded,HAS ADOPTED THIS DECISION:Article 1 The Commission authorizes the customs administration of the Federal Republic of Germany to take specific measures, in conformity with Article 360 of Regulation (EEC) No 2454/93, with effect form a date to be fixed by that administration, to temporarily forbid the use of the comprehensive guarantee for external Community transit operations involving goods in the Annex to this Decision.Article 2 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 20 December 1995.For the CommissionMario MONTIMember of the Commission(1) OJ No L 253, 11. 10. 1993, p. 1.(2) OJ No L 171, 21. 7. 1995, p. 8.(3) OJ No L 144, 2. 6. 1981, p. 1.ANNEX >TABLE>